Case 1:17-cr-00027-JPJ-PMS Document 291 Filed 12/17/19 Page1ofi Pageid#: 12494

 

 

 

 

 

 

 

 

 

 

 

 

A0435 ADMINISTRATIVE OFFICE OF THE UNITED STATES COURTS FOR COURT USE ONLY _
(Rev. 04/18; WDVA Rev. 02/19) bine :
TRANSCRIPT ORDER FORM lee

Please Read Instructions on Page 2, sha Ngee

1. REQUESTOR'S =| NAME TELEPHONE NUMBER
_ ANEGRMANION: —_| Khalid Kahloon 502-261-7200

DATE OF REQUEST EMAIL ADDRESS (Transcript will be emailed to this address.)

8/29/19 kahloon@msn.com

MAILING ADDRESS CITY, STATE, ZIP CODE

600 West Main Street Ste 500 Louisville, KY 40202

2. TRANSCRIPT | NAME OF COURT REPORTER

REQUESTED: =| Donna latino
a | OR CHECK HERE Cl IF HEARING WAS RECORDED BY FTR

CASENUMBER | CASE NAME JUDGE’S NAME
h:f7-Cl-0002'T-IPF-Mg | USA v. Joel Smithers James P. Jones

DATE(S) OF TYPE OF PROCEEDING(S) LOCATION OF PROCEEDING
PROCEEDING(S)

4/29/19-5/5/19 Trial Abingdon ?

 

 

 

REQUEST IS FOR: (Select one) FULL PROCEEDING OR SPECIFIC PORTION(S) (Must specify below)
SPECIFIC PORTION(S) REQUESTED (If applicable):

May be able to better select portions once names of witnesses are known.

 

 
 

  

__(See Page 2 for descriptions of each service turnaround cabegony)
Ordinary (30-Day) Daily
14-Day Hourly

Expedited (7-Day) RealTime
3-Day

4. CERTIFICATION: _ By signing below, I certify that II will pay all charges (deposit plus additional),
DATE | SIGNATURE

82949 IYl6/19 /s/Khalid Kahloon

  

 

 

 

 

 

 

 

If you have any questions, please contact the court reporter coordinator at (434) 847-5722
or by email to CRC@vawd.uscourts,gov,

Transcript Fee Rates can be found on our website under Standing Orders at:
http://www.vawd.uscourts.gov/media/1576/transcripts2018-3.pdf

NOTE: Form must be flattened prior to electronically filing in CM/ECF so that all fillable fields can
no longer be modified.

PRINT

 

RESET FORM

 
